THE CORE FUND PROSPECTUS Class I shares: SGBFX Class Y shares: SGBYX MAY 1, 2010 INVESTMENT OBJECTIVE: A High Level of Income over the Long Term Consistent with the Preservation of Capital 5502 North Nebraska Avenue Tampa, Florida 33604 866-329-CORE (2673) The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS FUND SUMMARY 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Investment Risks 3 Performance 4 Investment Adviser 6 Investment Adviser Portfolio Managers 6 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 6 Investment Objective 6 Principal Investment Strategies 6 Principal Investment Risks 13 Temporary Investments 15 Portfolio Holdings Disclosure 15 MANAGEMENT 15 Investment Adviser 15 Investment Adviser Portfolio Managers 16 HOW SHARES ARE PRICED 16 HOW TO PURCHASE SHARES 17 HOW TO REDEEM SHARES 19 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 22 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 22 DISTRIBUTION OF SHARES 23 Distributor 23 Householding 23 SHAREHOLDER SERVICES PLANS 24 FINANCIAL HIGHLIGHTS 25 Notice of Privacy Policy & Practices 28 FUND SUMMARY Investment Objective:The investment objective of The Core Fund is a high level of income over the long term consistent with the preservation of capital. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Class Y Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) None None Maximum Deferred Sales Charge (Load) (as a % of the original purchase price) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None None Redemption Fee (as a % of amount redeemed, if sold within 120 days) None 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees None None Other Expenses 0.44% 0.44% Interest Expense 0.10% 0.10% Other Expenses (Excluding Interest Expense) (1) 0.34% 0.34% Acquired Fund Fees and Expenses (2) 0.02% 0.02% Total Annual Fund Operating Expenses 1.46% 1.46% Fee Waiver (3) (0.65)% (0.85)% Total Annual Fund Operating Expenses After Fee Waiver 0.81% 0.61% (1)Other Expenses (Excluding Interest Expense) have been restated to reflect current shareholder service fees of 0.25% for each class. (2)Acquired Fund Fees and Expenses are the indirect costs of investing in other investment companies.The operating expenses in this fee table will not correlate to the expense ratio in the Fund’s financial highlights because the financial statements include only the direct operating expenses incurred by the Fund. (3)The adviser has contractually agreed to waive fees and/or reimburse expenses through April 30, 2011. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years 5 Years 10 Years Class I Class Y Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover was 71% of the average value of its portfolio. 1 Principal Investment Strategies:The Fund’s investment adviser seeks to achieve the Fund’s investment objective by investing primarily in U.S. Government securities.U.S. Government securities are those issued or guaranteed by the U.S. government, its agencies or instrumentalities, as well as asset-backed securities invested in U.S. Government guaranteed loans, money market funds investing primarily in U.S. Government securities and repurchase agreements that are fully collateralized by U.S. Government securities.Under normal circumstances, the Fund’s portfolio will have a dollar-weighted average effective maturity of no more than 3 years and at least 80% of the Fund’s assets (defined as net assets plus the amount of any borrowing for investment purposes) will be invested in U.S. Government securities. The adviser ordinarily allocates most of the Fund's assets among relatively higher-yielding sectors of the U.S. Government securities universe, including: (1) mortgage-backed securities, (2) asset-backed securities (including auction rate securities), (3) callable bonds, (4) structured notes, (5) step-up notes and (6) cash equivalents.Mortgage-backed and asset-backed securities represent an ownership interest in a pool of mortgage loans or other types of loans.These securities have a relatively higher yield because the borrower has the right to prepay its loan, which makes a security’s maturity uncertain.Similarly, callable bonds have a relatively higher yield because the borrower has the right to prepay (call) the security prior to its stated final maturity.Structured notes have interest and/or principal payments indexed to certain interest rates or one or more indices.Step-up obligations have a coupon rate that “steps-up” periodically and typically are callable.These securities have higher yields because of the uncertainty of the interest payments and maturity.However, when the adviser deems it appropriate, the adviser will invest some or all of the Fund’s assets in lower-yielding sectors of the U.S. Government universe that are less sensitive to interest rate increases. The Fund may invest the remainder of its assets in securities other than U.S. Government securities, including mortgage-backed securities, asset-backed securities, money market investments (including money market funds), commercial paper and taxable municipal securities (including auction rate securities).The Fund may also employ borrowing by using reverse repurchase agreements to make additional investments when the adviser believes investment returns will exceed borrowing costs. The adviser also seeks to achieve the capital preservation component of the Fund’s objective by maintaining a relatively short weighted average effective maturity and by using a variety of derivative instruments in an attempt to limit (hedge) interest rate risk and reduce the volatility of the Fund’s share price.The adviser may buy or sell options, futures contracts and options on futures contracts, as well as enter into swap and structured contracts for these purposes.Generally, the adviser uses these instruments to extend the Fund’s duration when interest rates are expected to decline and to reduce the Fund’s duration when interest rates are expected to rise.The Fund may also use these instruments to increase the Fund’s income or gain. 2 In general terms, the adviser buys securities that it believes offer attractive yields and are undervalued relative to other securities of similar quality and interest rate sensitivity.The adviser sells securities when they no longer meet these criteria, to adjust the asset allocation, or to manage the average effective maturity or duration of the Fund’s portfolio.The adviser may engage in frequent buying and selling of portfolio securities and futures contracts in seeking to achieve the Fund’s investment objective. Principal Investment Risks:As with all mutual funds, there is the risk that you could lose money through your investment in the Fund.Many factors affect the Fund’s net asset value and performance. · Government Risk.The U.S. Government’s guarantee of ultimate payment of principal and timely payment of interest on certain U.S. Government securities owned by the Fund does not imply that the Fund’s shares are guaranteed or that the price of the Fund’s shares will not fluctuate.In addition, securities issued or guaranteed by federal agencies or instrumentalities may or may not be backed by the full faith and credit of the U.S. Government. · Interest Rate Risk. The value of the Fund’s securities will decrease when interest rates rise. · Market Risk.The bond market may decrease in value, and it may decrease in value sharply and unpredictably. · Management Risk.The securities selected by the adviser may underperform the bond market or mutual funds with similar investment objectives and strategies.The adviser may not be successful in limiting the Fund’s interest rate risk. · Specific Maturity Risk.The specific maturities in which the Fund invests may fall in value more than other maturities.Generally, due to changes in interest rates and other factors, the value of a portfolio of bonds with a longer effective maturity will fluctuate more than the value of a portfolio of bonds with a shorter effective maturity. · Prepayment Risk.The value of the callable, mortgage-backed and asset-backed securities held by the Fund may go down as a result of changes in prepayment rates on the underlying mortgages or consumer loans.During periods of declining interest rates, prepayment usually increases and the Fund may have to reinvest prepayment proceeds at a lower interest rate. · Credit Risk.The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. · Derivative Risk.The Fund may invest in structured instruments, which are considered derivatives.The value of derivative securities is dependent upon the performance of underlying securities or indices.If the underlying securities or indices do not perform as expected, the value of the derivative security may decline.Generally, derivatives are more volatile and riskier in terms of both liquidity and value than traditional investments. 3 · Futures and Options Risk.The use of options, futures contracts or options on futures contracts for risk management or hedging purposes may not be successful, resulting in losses to the Fund.In addition, the cost of hedging may reduce the Fund’s returns, and the use of futures and options for investment purposes increases the Fund’s potential for loss. · Leverage Risk.This is the risk associated with securities or practices that multiply small market movements into large changes in value.Leverage is often associated with investments in derivatives, such as futures and options.Reverse repurchase agreements, a form of borrowing, are subject to leverage risk. · Reverse Repurchase Transaction Risk.Reverse repurchase transactions also involve the risk that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase the securities.In the event of bankruptcy or other default by the purchaser, the Fund could experience both delays in repurchasing the portfolio securities and losses.Reverse repurchase transactions may increase fluctuations in the Fund’s net asset value. · Liquidity Risk.Liquidity risk exists when particular investments of the Fund would be difficult to purchase or sell, possibly preventing the Fund from selling such illiquid securities at an advantageous time or price.If an auction fails for an auction rate security, there may no secondary market for the security and the Fund may be forced to hold the security until the security is refinanced by the issuer or a secondary market develops. Is the Fund Right for You? The Fund may be a suitable investment for: · Investors seeking a fund with a high level of income over the long term consistent with the preservation of capital · Investors seeking to diversify their holdings with bonds and other fixed income securities · Investors willing to accept price fluctuations in their investments Performance The bar chart and performance table below show the variability of the Fund’s returns, which is some indication of the risks of investing in the Fund.The bar chart shows performance of the Fund’s Class I shares for each full calendar year since the Fund’s inception.The performance table compares the performance of the Fund’s shares over time to the performance of a broad-based market index.You should be aware that the Fund’s past performance (before and after taxes) may not be an indication of how the Fund will perform in the future.All returns are for Class I shares, except as otherwise indicated. 4 Class I shares Annual Total Return (Years ended December 31) During the period shown in the bar chart, the highest return for a quarter was 1.55% during the quarter ended September 30, 2007, and the lowest return for a quarter was (0.31)% during the quarter ended June 30, 2004. Performance Table Average Annual Total Returns (For periods ended December 31, 2009) Class I One Year Five Years Since Inception of Predecessor Fund (January 9, 2002) Return Before Taxes 3.07% 3.61% 2.88% Return After Taxes on Distributions 1.91% 2.22% 1.70% Return After Taxes on Distributions and Sale of Fund Shares 1.99% 2.27% 1.76% One-Year Constant Maturity Treasury Index * (reflects no deductions for fees, expenses or taxes) 0.47% 3.06% 2.56% Class Y One Year Five Years Since Inception of the Fund (May 1, 2007) Return Before Taxes 3.22% N/A 3.92% One-Year Constant Maturity Treasury Index * (reflects no deductions for fees, expenses or taxes) 0.47% N/A 1.92% * One-Year Constant Maturity Treasury Index is composed of U.S. Treasury securities adjusted to a constant maturity of 1 year, as made available by the Federal Reserve Board. After-tax returns are estimated and were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns for Class Y shares are not shown and will vary. 5 Investment Adviser:Wertz York Capital Management Group, LLCis the Fund’s investment adviser. Investment Adviser Portfolio Managers:Mitchell P. York, CFA, Managing Member of the adviser has served the Fund as its Co-Portfolio Manager since it commenced operations in January 2002.M. Brent Wertz, MBA, Managing Member of the adviser has served the Fund as its Co-Portfolio Manager since it commenced operations in January 2002. Purchase and Sale of Fund Shares:You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading by written request or telephone.The minimum initial investment in Class I shares is $250,000.The minimum initial investment in Class Y shares is $30,000,000.There is a minimum amount of $10,000 for subsequent investment in each share class. Tax Information:Dividends and capital gain distributions you receive from the Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a tax-deferred plan such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective: The investment objective of The Core Fund is a high level of income over the long term consistent with the preservation of capital.The Fund’s investment objective may be changed by the Fund’s Board of Trustees upon 60 days written notice to shareholders. Principal Investment Strategies: The Fund’s investment adviser seeks to achieve the Fund’s investment objective by investing primarily in U.S. Government securities.U.S. Government securities are those issued or guaranteed by the U.S. government, its agencies or instrumentalities, as well as asset-backed securities invested in U.S. Government guaranteed loans, money market funds investing primarily in U.S. Government securities and repurchase agreements that are fully collateralized by U.S. Government securities.Treasury securities are direct obligations of the federal government.Agency securities are debt obligations issued by a federal agency or other government sponsored entity.Agency securities, which are described more fully below, have different levels of government support.Under normal circumstances, the Fund’s portfolio will have a dollar-weighted average effective maturity of no more than 3 years and at least 80% of the Fund’s assets (defined as net assets plus the amount of any borrowing for investment purposes) will be invested in U.S. Government securities. 6 The adviser ordinarily allocates most of the Fund's assets among relatively higher-yielding sectors of the U.S. Government securities universe, including: (1) mortgage-backed securities, (2) asset-backed securities (including auction rate securities), (3) callable bonds, (4) structured notes, (5) step-up notes and (6) cash equivalents.Mortgage-backed and asset-backed securities represent an ownership interest in a pool of mortgage loans or other types of loans.These securities have a relatively higher yield because the borrower has the right to prepay its loan, which makes a security’s maturity uncertain.Similarly, callable bonds have a relatively higher yield because the borrower has the right to prepay (call) the security prior to its stated final maturity.Structured notes have interest and/or principal payments indexed to certain interest rates or one or more indices.Step-up obligations have a coupon rate that “steps-up” periodically and typically are callable.These securities have higher yields because of the uncertainty of the interest payments and maturity.However, when the adviser deems it appropriate, the adviser will invest some or all of the Fund's assets in lower-yielding sectors of the U.S. Government universe that are less sensitive to interest rate increases. The adviser expects that a significant portion of the Fund’s portfolio may consist of mortgage-backed securities such as Federal Home Loan Mortgage Corporation (Freddie Mac) and Federal National Mortgage Association (Fannie Mae) certificates.Government bonds in which the Fund may invest also include securities guaranteed or insured by the Federal Deposit Insurance Corporation (“FDIC”) and asset-backed securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Student Loan Master Trusts), including auction rate asset-backed securities.Auction rate securities (including auction rate municipal securities) are variable rate securities whose interest rate is reset by Dutch auction, typically every 7, 28, 35 or 49 days.Prior to each auction, investors submit bids specifying the interest rate at which they will buy or retain the security.Once all bids are received, the auction agent determines the winning rate and all orders at or below the winning rate are filled.If the auction fails because there are fewer bids than securities available for sale, the rate automatically will be set at a predetermined maximum rate. Federal Home Loan Bank Securities.The Federal Home Loan Bank system (“FHLB”) was created in 1932 pursuant to the Federal Home Loan Bank Act.The FHLB was created to support residential mortgage lending and community investment. The FHLB consists of 12 member banks that are owned by over 8,000 member community financial institutions.The FHLB provides liquidity for housing finance and community development by making direct loans to these community financial institutions, and through two FHLB mortgage programs, which help expand home ownership by giving lenders an alternative option for mortgage funding.Each member financial institution (typically a bank or savings and loan) is a shareholder in one or more of 12 regional FHLB banks, which are privately capitalized, separate corporate entities. The FHLB banks are among the largest providers of mortgage credit in the U.S. The FHLB may issue either bonds or discount notes. The securities, issued pursuant to the Act, are joint and several unsecured general obligations of the FHLB banks. The bonds or discount notes will not limit other indebtedness that the FHLB banks may incur and they will not contain any financial or similar restrictions on the FHLB banks or any restrictions on their ability to secure other indebtedness. Under the Federal Home Loan Bank Act, the FHLB banks may incur other indebtedness such as secured joint and several obligations of the FHLB banks and unsecured joint and several obligations of the FHLB banks, as well as obligations of individual FHLB banks (although current Federal Housing Finance Board rules prohibit their issuance).Securities issued by the FHLB banks are not obligations of the U.S. government and are not guaranteed by the U.S. government. 7 Ginnie Mae Certificates.The Government National Mortgage Association (Ginnie Mae) is a wholly-owned corporate instrumentality of the U.S. government within the Department of Housing and Urban Development.The National Housing Act of 1934, as amended (the “Housing Act”), authorizes Ginnie Mae to guarantee the timely payment of the principal of and interest on certificates that are based on and backed by a pool of mortgage loans insured by the Federal Housing Administration under the Housing Act, or Title V of the Housing Act of 1949 (“FHA Loans”), or guaranteed by the Veterans’ Administration under the Servicemen’s Readjustment Act of 1944, as amended (“VA Loans”), or by pools of other eligible mortgage loans.The Housing Act provides that the full faith and credit of the U.S. government is pledged to the payment of all amounts that may be required to be paid under any guarantee.Ginnie Mae issues mortgage-backed securities, but does not issue notes or bonds. The Ginnie Mae Certificates will represent a pro rata interest in one or more pools of the following types of mortgage loans:(i) fixed rate level payment mortgage loans; (ii) fixed rate graduated payment mortgage loans; (iii) fixed rate growing equity mortgage loans; (iv) fixed rate mortgage loans secured by manufactured (mobile) homes; (v) mortgage loans on multifamily residential properties under construction; (vi) mortgage loans on completed multifamily projects; (vii) fixed rate mortgage loans as to which escrowed funds are used to reduce the borrower’s monthly payments during the early years of the mortgage loans (“buydown” mortgage loans); (viii) mortgage loans that provide for adjustments in payments based on periodic changes in interest rates or in other payment terms of the mortgage loans; and (ix) mortgage-backed serial notes.All of these mortgage loans will be FHA Loans or VA Loans and, except as otherwise specified above, will be fully-amortizing loans secured by first liens on one-to-four family housing units. Fannie Mae Certificates.Fannie Mae is a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act.Fannie Mae was originally established in 1938 as a U.S. government agency to provide supplemental liquidity to the mortgage market and was transformed into a stockholder owned and privately managed corporation by legislation enacted in 1968.Fannie Mae provides funds to the mortgage market primarily by purchasing home mortgage loans from local lenders, thereby replenishing their funds for additional lending.Fannie Mae acquires funds to purchase home mortgage loans from many capital market investors that may not ordinarily invest in mortgage loans directly, thereby expanding the total amount of funds available for housing. Each Fannie Mae certificate entitles the registered holder to receive amounts representing the holder’s pro rata interest in scheduled principal payments and interest payments (at the Fannie Mae Certificate’s pass-through rate, which is net of any servicing and guarantee fees on the underlying mortgage loans), and any principal prepayments on the mortgage loans in the pool represented by the Fannie Mae certificate and the holder’s proportionate interest in the full principal amount of any foreclosed or otherwise finally liquidated mortgage loan.The full and timely payment of principal and interest on each Fannie Mae certificate will be guaranteed by Fannie Mae, which guarantee is not backed by the full faith and credit of the U.S. government.In order to meet its obligations under such guarantee, Fannie Mae is authorized to borrow from the U.S. Treasury. 8 Each Fannie Mae certificate will represent a pro rata interest in one or more pools of FHA Loans, VA Loans or conventional mortgage loans (i.e., mortgage loans that are not insured or guaranteed by any governmental agency) of the following types:(i) fixed rate level payment mortgage loans; (ii) fixed rate growing equity mortgage loans; (iii) fixed rate graduated payment mortgage loans; (iv) variable rate California mortgage loans; (v) other adjustable rate mortgage loans; and (vi) fixed rate mortgage loans secured by multifamily projects.Fannie Mae issues mortgage-backed securities and other securities, such as notes and bonds, which may have a variety of structures. On September 7, 2008, Fannie Mae and Freddie Mac were placed into conservatorship by their new regulator, the Federal Housing Finance Agency.Simultaneously, the U.S. Treasury made a commitment of indefinite duration to maintain the positive net worth of both entities.No assurance can be given that the initiatives discussed above with respect to the debt and mortgage-backed securities issued by Fannie Mae and Freddie Mac will be successful. Freddie Mac Certificates.The Federal Home Loan Mortgage Corporation (Freddie Mac) is a corporate instrumentality of the U.S. government created pursuant to the Emergency Home Finance Act of 1970, as amended (the “FHLMC Act”).Freddie Mac was established primarily for the purpose of increasing the availability of mortgage credit for the financing of needed housing.The principal activity of Freddie Mac currently consists of the purchase of first lien, conventional, residential mortgage loans and participation interests in such mortgage loans and the resale of the mortgage loans so purchased in the form of mortgage securities, primarily Freddie Mac Certificates.Freddie Mac issues mortgage-backed securities and other securities, such as notes and bonds, which may have a variety of structures. Freddie Mac guarantees to each registered holder of a Freddie Mac certificate the timely payment of interest at the rate provided for by such Freddie Mac certificate, whether or not received.Freddie Mac also guarantees to each registered holder of a Freddie Mac certificate ultimate collection of all principal of the related mortgage loans, without any offset or deduction, but does not generally guarantee the timely payment of scheduled principal.Freddie Mac may remit the amount due on account of its guarantee of collection of principal at any time after default on an underlying mortgage loan, but not later than 30 days following (i) foreclosure sale, (ii) payment of a claim by any mortgage insurer, or (iii) the expiration of any right of redemption, whichever occurs later, but in any event no later than one year after demand has been made upon the mortgagor for acceleration of payment of principal.The obligations of Freddie Mac under its guarantee are obligations solely of Freddie Mac and are not backed by the full faith and credit of the U.S. government.In order to meet its obligations under its guarantees, Freddie Mac is authorized to borrow from the U.S. Treasury. 9 Freddie Mac certificates represent a pro rata interest in a group of mortgage loans (a “Freddie Mac certificate group”) purchased by Freddie Mac.The mortgage loans underlying the Freddie Mac certificates will consist of fixed rate or adjustable rate mortgage loans with original terms to maturity of between ten and thirty years, substantially all of which are secured by first liens on one-to-four family residential properties or multifamily projects.Each mortgage loan must meet the applicable standards set forth in the FHLMC Act.A Freddie Mac certificate group may include whole loans, participation interests in whole loans and undivided interests in whole loans and participations comprising another Freddie Mac certificate group. FDIC Guaranteed or Insured Securities.Government bonds include securities guaranteed or insured by the FDIC, including securities guaranteed under the FDIC Temporary Liquidity Guarantee Program. Under the FDIC Temporary Liquidity Guarantee Program, the FDIC guarantees the payment of principal and interest on the newly issued senior secured debt of banks, thrift institutions and certain holding companies. The FDIC guarantee of such debt is subject to the full faith and credit of the U.S.government and expires on June30, 2012 (December31, 2012 for debt issued on or after April1, 2009).The rules governing the FDIC Temporary Liquidity Guarantee Program may be amended and are subject to evolving interpretation by the FDIC.The Fund may also invest in FDIC insured bank obligations. The FDIC insures the deposits of federally insured banks and savings and loan associations (collectively referred to as “banks”) up to $100,000 ($250,000 through December31, 2013).The Fund may purchase bank obligations that are fully insured by the FDIC.Currently, to remain fully insured, these investments must be limited to $100,000 ($250,000 through December31, 2013) per bank; if the principal amount and accrued interest together exceed $100,000 ($250,000 through December31, 2013), the excess principal and accrued interest will not be insured. Insured bank obligations may have limited marketability. Mortgage-Backed Securities.Mortgage-backed securities in which the Fund may invest represent participation interests in pools of one-to-four family residential mortgage loans originated by private mortgage originators, as well as multi-family residential loans.Traditionally, residential mortgage-backed securities have been issued by governmental agencies or instrumentalities such as Ginnie Mae, Fannie Mae, and Freddie Mac.The Fund intends to invest only in those securities guaranteed by governmental agencies.The Fund does not intend to invest in commercial mortgage-backed securities.Non-governmental entities that have issued or sponsored residential mortgage-backed securities offerings include savings and loan associations, mortgage banks, insurance companies, investment banks and special purpose subsidiaries of the foregoing. While residential loans do not typically have prepayment penalties or restrictions, they are often structured so that subordinated classes may be locked out of prepayments for a period of time.However, in a period of extremely rapid prepayments, during which senior classes may be retired faster than expected, the subordinated classes may receive unscheduled payments of principal and would have average lives that, while longer than the average lives of the senior classes, would be shorter than originally expected. 10 Asset-Backed Securities.Asset-backed securities in which the Fund may invest represent interests in pools of loans originated by private lenders, some of which may be government approved or affiliated lenders.Typically, an asset-backed security is issued by a special purpose vehicle (“SPV”), such as a business trust or limited liability company, whose value and income payments are derived from and collateralized (i.e. backed) by a specified pool of underlying loans.The pool of loans is usually a group of small-dollar amount loans taken for the same or similar purpose, such as student loans, car loans, or credit card loans, but could include cash flows from loans on aircraft, royalty payments and movie revenues.The SPV is created to handle the securitization process including assembling a loan pool that will fit investors’ risk preferences; managing credit risk by, for example, securing insurance policies, guarantees or subordination agreements among holders of classes of securities; and distributing payments from the loans to the security holders.For example, the Fund may invest in Student Loan Master Trusts which issue securities backed by student loans which are guaranteed, at least in part, by the U.S. Government, a state government or agency or have other features which enhance their credit quality.The interest rate on asset-backed securities may be fixed or floating as set by a formula such as an interest rate spread over the London Interbank Offered Rate (LIBOR) or an auction process.The average effective maturity of an asset-backed security tends to be relatively short because of the short term of the underlying loans, loan prepayments or because of a maturity-shortening feature of the securities issued by the SPV, such as sequential repayment of principal to each class of securities.Generally, the adviser buys asset-backed securities as part of a yield enhancement strategy because asset-backed securities tend to offer higher interest rates and yields than competing securities of similar credit quality and maturity. Callable Bonds. The Fund purchases agency callable bonds with a short term-to-maturity.The Fund may also purchase longer term-to-maturity, premium bonds that are priced to the call (i.e., cushion bonds).These bonds are expected to be called and the premium is amortized to the call date.Thus they carry an expected maturity much shorter than their stated final maturity (for example 6 months to 2 years).The Fund defines the maturity of a premium callable bond as its call date. Structured and Step Up Securities.The Fund also may invest in structured instruments.Structured instruments are debt securities issued by agencies and instrumentalities of the U.S. government (such as Fannie Mae and Freddie Mac), banks, municipalities, corporations and other businesses whose interest and/or principal payments are indexed to certain interest rates or one or more other referenced indices.The interest rate on a structured note will float upward or downward according to the terms of the instrument to reflect changes in interest rates or the referenced indices.For example, the rate on a structured note may float until a referenced index reaches a certain level, at which time the interest rate will convert to a fixed rate.The rate will remain fixed either until maturity or until the referenced index reaches another predetermined level.Conversely, the interest rate initially may be fixed, but will begin to float as a referenced index reaches a certain level.Structured instruments are commonly considered to be derivatives. Step-up obligations have a coupon rate that “steps-up” periodically over the life of the obligation.Step-up obligations typically are callable, meaning that the issuer may buy back the obligation upon exercise of a call option. 11 Borrowing Using Reverse Repurchase Agreements.The Fund also may seek to realize additional returns by engaging in reverse repurchase transactionsIn a reverse repurchase transaction, the Fund concurrently agrees to sell portfolio securities to financial institutions such as banks and broker-dealers, and to repurchase the same securities at a later date at a mutually agreed upon price.The repurchase price generally is equal to the original sales price plus interest.The Fund will use the proceeds of the securities sold to invest in other portfolio securities that the adviser believes will provide a return greater than the interest to be paid pursuant to the reverse repurchase transactions.The Fund will enter into reverse repurchase transactions only with parties whose creditworthiness has been reviewed and found satisfactory by the adviser. Other Investments.The Fund may invest the remainder of its assets in securities other than government bonds, including mortgage-backed securities, money market investments (including money market funds), commercial paper (short-term corporate obligations) and taxable municipal securities (including auction rate municipal securities).Mortgage-backed securities issued by non-governmental entities are structured similarly to the Fannie Mae and Freddie Mac mortgage pass-through securities described above but are issued by savings and loan associations, mortgage banks, commercial banks, investment banks and special purpose subsidiaries of the foregoing.Money market investments include money market funds, investment grade short-term money market instruments (including U.S. Government and agency securities, commercial paper, auction rate securities and other cash equivalents), as well as interests in privately offered entities that invest in short-term money market instruments.The Fund will incur duplicative management and other fees from investments in money market funds and privately offered entities that invest in money market instruments. Risk Management.The adviser also seeks to achieve the capital preservation component of the Fund’s objective by maintaining a relatively short weighted average effective maturity and by using a variety of derivative instruments in an attempt to limit (hedge) interest rate risk and reduce the volatility of the Fund’s share price.The adviser may buy or sell options, futures contracts and options on futures contracts, as well as enter into swap and structured contracts for these purposes.Generally, the adviser uses these instruments to extend the Fund’s duration when interest rates are expected to decline and to reduce the Fund’s duration when interest rates are expected to rise.The Fund may also use these instruments to increase the Fund’s income or gain. Duration is a measure of interest rate risk that is similar to maturity but generally accepted as a more precise measure of interest rate risk.While there are many variations on the definition of duration, the Fund defines duration as the percentage change in the value of a security caused by a 1% change in interest rates.For example, a fixed income security with a duration of 2 would be expected to rise in value 2% if interest rates dropped from 4% to 3%. Interest Rate Futures Contracts and Hedging Techniques.The Fund’s adviser takes short positions in interest rate futures to manage duration and lower The Core Fund’s weighted average maturity.Interest rate futures are used to hedge the price risk of longer dated agency bonds that either have long first call dates or for callable bonds that have experienced a decline in the probability of being called.Interest rate futures are also used to hedge the price risk of mortgage backed bonds that have longer weighted average lives or due to market events, are experiencing slower prepayment speeds (thus extending the weighted average effective maturity).In addition, the Fund may use financial futures and options, including options on futures contracts, to hedge various investments, for risk management or to increase the Fund’s income or gain.The Fund may seek to realize additional gains or hedge investments by selling securities short.A short sale is a transaction in which the Fund sells a security that it does not own in anticipation of a decline in the market price of the security.To complete the short sale, the Fund must arrange through a broker to borrow the security in order to deliver it to the buyer.The Fund is obligated to replace the borrowed security by purchasing it at a market price at or prior to the time it must be returned to the lender. 12 General.In general terms, the adviser buys securities that it believes offer attractive yields and are undervalued relative to other securities of similar quality and interest rate sensitivity.The adviser sells securities when they no longer meet these criteria, to adjust the asset allocation, or to manage the average effective maturity or duration of the Fund’s portfolio.The adviser may engage in frequent buying and selling of portfolio securities and futures contracts to achieve the Fund’s investment objective. Principal Investment Risks: · Government Risk.The U.S. government’s guarantee of ultimate payment of principal and timely payment of interest on certain U.S. government securities owned by the Fund does not imply that the Fund’s shares are guaranteed or that the price of the Fund’s shares will not fluctuate.In addition, securities issued or guaranteed by federal agencies or instrumentalities may or may not be backed by the full faith and credit of the U.S. government.For example, securities issued by Fannie Mae, Freddie Mac and Federal Home Loan Banks are not obligations of, or insured by, the U.S. government.If a U.S. government agency or instrumentality in which the Fund invests defaults and the U.S. government does not stand behind the obligation, the Fund’s share price or yield could fall.On September 7, 2008, Fannie Mae and Freddie Mac were placed into conservatorship by their new regulator, the Federal Housing Finance Agency.Simultaneously, the U.S. Treasury made a commitment of indefinite duration to maintain the positive net worth of both entities.No assurance can be given that the initiatives discussed above with respect to the debt and mortgage-backed securities issued by Fannie Mae and Freddie Mac will be successful. · Interest Rate Risk.The value of the Fund’s investments in fixed income securities and derivatives will fluctuate with changes in interest rates. Typically, a rise in interest rates causes a decline in the value of fixed income securities and derivatives owned by the Fund.On the other hand, if rates fall, the value of the fixed income securities and derivatives generally increases. Your investment will decline in value if the value of the Fund’s investments decreases when interest rates rise. · Market Risk.The bond market may decrease in value, and it may decrease in value sharply and unpredictably. 13 · Management Risk.The securities selected by the adviser may underperform the bond market or mutual funds with similar investment objectives and strategies.The adviser may not be successful in limiting the Fund’s interest rate risk. · Specific Maturity Risk.The specific maturities in which the Fund invests may fall in value more than other maturities.Generally, due to changes in interest rates and other factors, the value of a portfolio of securities with a longer effective maturity will fluctuate more than the value of a portfolio of securities with a shorter effective maturity. · Prepayment Risk.The value of the callable, mortgage-backed and asset-backed securities held by the Fund may go down as a result of changes in prepayment rates on the underlying mortgages or consumer loans.During periods of declining interest rates, prepayment of callable securities and loans underlying mortgage-backed and asset-backed securities usually accelerates.Prepayment may shorten the effective maturities of these securities, and the Fund may have to reinvest at a lower interest rate.Similarly, step-up obligations carry the risk that market interest rates may be significantly below the new, stepped-up coupon rate.If this occurs, the issuer of the obligation likely will exercise the call option, leaving investors with cash to reinvest at lower interest rates. · Credit Risk.There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation.Lower credit quality may lead to greater volatility in the price of a security and in shares of the Fund.Lower credit quality also may affect liquidity and make it difficult for the Fund to sell the security. · Derivative Risk.The Fund may invest in structured instruments, which are considered derivatives.The value of derivative securities is dependent upon the performance of underlying securities or indices.If the underlying securities or indices do not perform as expected, the value of the derivative security may decline.Generally, derivatives are more volatile and riskier in terms of both liquidity and value than traditional investments. · Futures and Options Risk.The use of financial futures or options for hedging purposes may not be successful, resulting in losses to the Fund.In addition, the cost of hedging may reduce the Fund’s returns, and the use of futures and options for investment purposes increases the Fund’s potential for loss. · Leverage Risk.This is the risk associated with securities or practices that multiply small market movements into large changes in value.Leverage is often associated with investments in derivatives, such as futures and options.Because they are considered a form of borrowing, reverse repurchase agreements also are subject to leverage risk.This is because borrowing magnifies the Fund’s potential for gain or loss and, therefore, increases the possibility of fluctuation in the Fund’s net asset value. · Reverse Repurchase Transaction Risk.Reverse repurchase transactions may increase fluctuations in the Fund’s net asset value.Reverse repurchase transactions also involve the risk that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase the securities.In the event of bankruptcy or other default by the purchaser, the Fund could experience both delays in repurchasing the portfolio securities and losses. 14 · Liquidity Risk.Liquidity risk exists when particular investments of the Fund would be difficult to purchase or sell, possibly preventing the Fund from selling such illiquid securities at an advantageous time or price, or possibly requiring the Fund to dispose of other investments at unfavorable times or prices in order to satisfy its obligations.If an auction fails for an auction rate security held by the Fund, there may not be a secondary market available for the sale of security and the Fund may be forced to hold the security until the security is refinanced by the issuer or a secondary market develops. Temporary Investments:From time to time, the Fund may take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies, in attempting to respond to adverse market, economic, political or other conditions.For example, the Fund may hold all or a portion of its assets in money market instruments (including short term, high quality taxable municipal securities, which may be auction rate securities), commercial paper, money market funds or repurchase agreements.If the Fund invests in shares of a money market fund or other investment company, the shareholders of the Fund generally will be subject to duplicative management fees.As a result of engaging in these temporary measures, the Fund may not achieve its investment objective.The Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. Portfolio Holdings Disclosure:A description of the Fund’s policies regarding the release of portfolio holdings information is available in the Statement of Additional Information, which can be requested by calling 1-866-329-CORE (2673). MANAGEMENT Investment Adviser:Wertz York Capital Management Group, LLC, 5502 North Nebraska Avenue, Tampa, Florida 33604, serves as investment adviser to the Fund.Subject to the authority of the Board of Trustees, the adviser is responsible for management of the Fund’s investment portfolio.The adviser is responsible for selecting the Fund’s investments according to the Fund’s investment objective, policies and restrictions.The adviser was established in 2000 for the purpose of advising the Fund and is controlled by Mr. Wertz and Mr. York.As of December 31, 2009, the adviser managed approximately $416 million in assets.The adviser pays all of the operating expenses of the Fund except for those mentioned below. The Fund is authorized to pay the adviser a fee equal to 1.00% of its average daily net assets.For the fiscal year ended December 31, 2009, the Fund paid the adviser net fees of 0.37%.Advisory fees were reduced below 1.00% pursuant to an expense limitation agreement. A discussion of the factors considered by the Board of Trustees in approving the Investment Management Agreement between the Fund and Wertz York Capital Management Group, LLC is available in the Fund’s most recent semi-annual report to shareholders. 15 The adviser (not the Fund) may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for Fund shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation. Investment Adviser Portfolio Managers:Both Portfolio Co-Managers are primarily responsible for the day-to-day management of the Fund. Mitchell P. York, CFA, Managing Member of the adviser has served the Fund as its Co-Portfolio Manager since it commenced operations in January 2002.Mr. York has been a member of the adviser since he co-founded the firm in May 2000.For the five years prior to the founding of the firm, Mr. York worked as an investment adviser and professional money manager, with the last three years primarily focused on advising and managing portfolios for municipalities.Mr. York earned a Chartered Financial Analyst (CFA) designation in 1999 and is a member of the CFA Institute and the Financial Analyst Society of Tampa Bay (FASTB).He was an Investment Advisor Representative of Benton Financial Group, Inc. from March 1997 through June 2000.From January 1992 through March 1997, he served as a Research Economist with the Center for Transportation Research at the University of South Florida.Mr. York earned an MA in Economics in 1993 and a BBA in Finance in 1990. M. Brent Wertz, MBA, Managing Member of the adviser has served the Fund as its Co-Portfolio Manager since it commenced operations in January 2002.Mr. Wertz has been a member of the adviser since he co-founded the firm in May 2000. Prior to co-founding the adviser in 2000, Mr. Wertz advised and managed portfolios as an Investment Advisor Representative of Benton Financial Group, Inc. from November 1999 through June 2000.From February 1996 through April 2000, Mr. Wertz raised capital for municipalities as a consultant with Rizzetta & Co., a real estate consulting firm.Mr. Wertz earned an MBA in 1998 and a BA in Economics and Business in 1991. The Fund’s Statement of Additional Information provides additional information about the Portfolio Managers’ compensation structure, other accounts managed by the Portfolio Managers, and the Portfolio Managers’ ownership of shares of the Fund. HOW SHARES ARE PRICED The price you pay for your shares is based on the Fund’s net asset value per share (“NAV”).The NAV is calculated at the close of trading (normally 4:00 p.m. ET) on each day the New York Stock Exchange is open for business.The Exchange is closed on weekends, most Federal holidays and Good Friday.The NAV is calculated by dividing the value of the Fund’s total assets (including interest and dividends accrued but not yet received) minus liabilities (including accrued expenses) by the total number of shares outstanding. 16 The Fund’s assets are generally valued at their market value.If market prices are not available or, in the adviser’s opinion, market prices do not reflect fair value, or if an event occurs after the close of trading (but before the NAV is calculated) that materially affects fair value, the adviser may value the Fund’s assets at their fair value according to policies approved by the Fund’s Board of Trustees.For example, if trading in a portfolio security is halted and does not resume before the Fund calculates its NAV, the adviser may need to price the security using the Fund’s fair value pricing guidelines.Without a fair value price, short term traders could take advantage of the arbitrage opportunity and dilute the NAV of long term investors.Fair valuation of a Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund’s NAV by short term traders.As a general matter, the Fund’s adviser will value securities and other assets primarily by reference to the public market if there is a public market for securities of the same or similar class; primarily by reference to private transactions if public market references are not available and private transaction reports are available; and primarily by use of any one or more analytic methods or models if public and private market references are not available or not reliable Requests to purchase and sell shares are processed at the NAV next calculated after the transfer agent receives your order in proper form. HOW TO PURCHASE SHARES To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. What this means for you: When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask for other identifying documents or information, and may take additional steps to verify your identity. We may not be able to open your account or complete a transaction for you until we are able to verify your identity. Initial Purchase The Fund offers two classes of shares, Class I and Class Y.Both Class I and Class Y share classes are designed for institutional investors.The minimum initial investment in Class I shares is $250,000.The minimum initial investment in Class Y shares is $30,000,000.Class I and Class Y shares are sold at net asset value, without the imposition of a sales charge.However, investors choosing to purchase or redeem their shares through a broker-dealer or other institution may be charged a fee by that institution. You may purchase shares of the Fund by mail or wiring federal funds from your bank, which may charge you a fee for doing so.To purchase shares by mail, simply complete the account application, make a check payable to “The Core Fund,” and mail the account application and check to: 17 Regular Mail: The Core Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight: The Core Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202-5207 Your purchase order, in good form and accompanied by payment, will be processed upon receipt by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (“Transfer Agent”).If the Transfer Agent receives your order and payment by the close of the regular trading on the NYSE (generally 4:00 p.m. Eastern time (“ET”)), your shares will be purchased at the net asset value per share calculated at the close of the regular trading on that day.Otherwise, your shares will be purchased at the net asset value determined as of the close of regular trading on the next business day. All checks must be in U.S. Dollars drawn on a domestic bank.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amount of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.We are unable to accept post dated checks, post date online bill pay checks, or any conditional order or payment. To open an account by wire, a completed account application is required before your wire can be accepted. You may mail or overnight deliver your account application to the transfer agent.Upon receipt of your completed application, an account will be established for you.The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: U.S. Bank, National Association 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC A/C #112-952-137 FFC: The Core Fund Shareholder Name (Account Title) Shareholder Account Number Before sending any wire, please contact the Transfer Agent to advise it of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. You must provide a signed application to U.S. Bank, National Association at the mailing address provided above.Wire orders will be accepted only on a day on which the Fund, custodian and transfer agent are open for business.A wire purchase will not be considered made until the wired money is received and the purchase is accepted by the Fund.Any delays that may occur in wiring money, including delays that may occur in processing by the banks, are not the responsibility of the Fund or the transfer agent.The Fund presently charges no fee for the receipt of wired funds, but the Fund may charge shareholders for this service in the future. 18 Additional Investments You may purchase additional shares of the Fund (subject to a $10,000 minimum) by wire or check. Your bank wire or check should be sent as outlined above. Other Purchase Information The Fund may limit the amount of purchases and refuse to sell to any person.The transfer agent will charge a $25.00 fee against a shareholder’s account, in addition to any loss sustained by the Fund, for any payment that is returned.It is the policy of the Fund not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders.The Fund reserves the right to reject any application. The Fund has authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on its behalf purchase and sell orders.The Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the net asset value next calculated thereafter.It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Fund’s transfer agent. Exchanging Fund Shares Shares of each class of the Fund may be exchanged for shares of the other class.All exchanges are subject to meeting any investment minimum or eligibility requirements.The Fund does not charge a fee for this privilege.The Fund may change the terms and conditions of your exchange privileges upon 60 days’ written notice. Exchange requests are processed the same business day they are received, provided: · The Fund receives the request by 4:00 p.m. ET. · You have contacted your financial intermediary, if necessary. · All required documentation in proper form accompanies your exchange request. Generally, an exchange between classes of shares of the same Fund is not taxable for federal income tax purposes. HOW TO REDEEM SHARES You may receive redemption payments in the form of a check or federal wire transfer.A wire transfer fee of $15 is charged to defray custodial charges for redemptions paid by wire transfer.Any charges for wire redemptions will be deducted from the shareholder’s Fund account by redemption of shares.If you redeem your shares through a broker-dealer or other institution, you may be charged a fee by that institution. 19 By Mail.You may redeem any part of your account in the Fund at no charge by mail.Your request, in proper form, should be addressed to: Regular Mail: The Core Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight: The Core Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202-5207 “Proper form” means your request for redemption must include: · The Fund name and account number, · Account name(s) and address, · The dollar amount or number of shares you wish to redeem. To be in proper form, your request must be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered. The Fund will require that the signatures be guaranteed if you request the redemption check be mailed to an address other than the address of record, or if the mailing address has been changed within 30 days of the redemption request.The Fund may also require that signatures be guaranteed for redemptions of $250,000 or more.Signature guarantees are for the protection of shareholders.You can obtain a signature guarantee from most banks and securities dealers, but not from a notary public.For joint accounts, both signatures must be guaranteed.Please call the transfer agent at 1-866-329-CORE (2673) if you have questions.At the discretion of the Fund, you may be required to furnish additional legal documents to insure proper authorization.The Fund will not make checks payable to any person other than the shareholder(s) of record or a financial intermediary for the benefit of the shareholder(s) of record. By Telephone. You may redeem any part of your account in the Fund by calling the transfer agent at 1-866-329-CORE (2673). You will automatically be granted telephone redemption privileges unless you decline them in writing or indicate in the appropriate section of the account application that you decline this option.You may redeem a maximum of $250,000 per day by telephone.Once a telephone transaction has been placed, it cannot be cancelled or modified.The Fund, the transfer agent and the custodian are not liable for following redemption or exchange instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine.However, if they do not employ reasonable procedures to confirm that telephone instructions are genuine, they may be liable for any losses due to unauthorized or fraudulent instructions.Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Fund may terminate the telephone redemption procedures at any time.During periods of extreme market activity it is possible that shareholders may encounter some difficulty in telephoning the Fund, although neither the Fund nor the transfer agent has ever experienced difficulties in receiving and in a timely fashion responding to telephone requests for redemptions or exchanges.If you are unable to reach the Fund by telephone, you may request a redemption or exchange by mail. 20 Redemption Fee. Class Y shareholders that redeem shares within 120 days of purchase will be assessed a redemption fee of 1.00% of the amount redeemed.The Fund uses a “first in, first out” method for calculating the redemption fee.This means that shares held the longest will be redeemed first, and shares held the shortest time will be redeemed last.Systematic withdrawal and/or contribution programs, mandatory retirement distributions, involuntary redemptions of small accounts by the Fund, and transactions initiated by a retirement plan sponsor or participant are not subject to the redemption fee.The redemption fee is paid directly to and retained by the Fund, and is designed to deter excessive short-term trading and to offset brokerage commissions, market impact, and other costs that may be associated with short-term money movement in and out of the Fund.Due to operational considerations, certain brokerage firm or intermediaries may not impose a redemption fee.You should contact your brokerage firm or intermediary for more information on whether the redemption fee will apply to redemptions of your shares. The Fund reserves the right to modify or eliminate the redemption fee or waivers at any time.If there is a material change to the Fund’s redemption fee, the Fund will notify you at least 60 days prior to the effective date of the change. Additional Information.If you are not certain of the requirements for redemption please call the transfer agent at 1-866-329-CORE (2673).Redemptions specifying a certain date or share price cannot be accepted and will be returned.You will be mailed the proceeds on or before the fifth business day following the redemption.Payment for shares redeemed will typically be sent on the business day following your redemption, but no later than the seventh calendar day after receipt of the redemption request by the transfer agent.If any portion of the shares redeemed represents an investment made by check, the transfer agent may delay the payment of the proceeds until reasonably satisfied that the purchase check has cleared.This may take up to twelve calendar days from the purchase date.You may be assessed a fee if the Fund incurs bank charges because you request that the Fund re-issue a redemption check.Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing or under any emergency circumstances, as determined by the Securities and Exchange Commission, the Fund may suspend redemptions or postpone payment dates.The Fund will not accept third-party checks. Because the Fund incurs certain fixed costs in maintaining shareholder accounts, the Fund may require you to redeem all of your shares in the Fund on 30 days written notice if you are a Class I shareholder and the value of the shares in your account is less than $250,000 due to redemption, or such other minimum amount as the Fund may determine from time to time.You may increase the value of your shares in the Fund to the minimum amount within the 30-day period.If you are a Class Y shareholder and the value of the shares in your account is $10,000,000 or less for a period of 30 days or more, the Fund reserves the right to move your shareholder account from Class Y to Class I, but the Fund may waive such right in the Fund’s sole discretion.Shareholders in Class I are subject to higher net expenses.All shares of the Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund.An involuntary redemption will create a capital gain or a capital loss, which may have tax consequences about which you should consult your tax adviser.Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. 21 The Fund does not intend to redeem shares in any form except cash.However, if the amount you are redeeming during any 90-day period is over the lesser of $250,000 or 1% of the Fund’s net asset value, pursuant to an election under Rule 18f-1 filed by the Trust on behalf of the Fund, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash.In the event that an in-kind distribution is made, a shareholder may have difficulty selling securities received from the Fund if they are thinly traded or illiquid, and may incur additional expenses, such as the payment of brokerage commissions, on their sale or other disposition. FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES The Fund discourages market timing.Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short term market movements.Market timing may result in dilution of the value of Fund shares held by long term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders.The Board of Trustees has adopted a policy directing the Fund to reject any purchase order with respect to one investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of the Fund that indicates market timing or trading that it determines is abusive.This policy generally applies to all Fund shareholders.While the Fund attempts to deter market timing, there is no assurance that it will be able to identify and eliminate all market timers.For example, certain accounts called “omnibus accounts” include multiple shareholders.Omnibus accounts typically provide the Fund with a net purchase or redemption request on any given day where purchasers of Fund shares and redeemers of Fund shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated are not known by the Fund.The netting effect often makes it more difficult for the Fund to detect market timing, and there can be no assurance that the Fund will be able to do so. The Fund also will impose a redemption fee on Class Y shares redeemed within 120 days of purchase.For more information, please see “Redemption Fee” in this prospectus. TAX STATUS, DIVIDENDS AND DISTRIBUTIONS Dividends and Distributions The Fund typically distributes substantially all of its net investment income in the form of dividends and taxable capital gains to its shareholders.These distributions are automatically reinvested in the Fund unless you request cash distributions on your application or through a written request to the Fund.The Fund expects that its distributions will consist primarily of short term capital gains.If you elect to receive distributions and/or capital gains paid in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s current net asset value, and to reinvest all subsequent distributions. 22 Taxes In general, selling or exchanging shares of the Fund and receiving distributions (whether reinvested or taken in cash) are taxable events.Depending on the purchase price and the sale price, you may have a gain or a loss on any shares sold.Any tax liabilities generated by your transactions or by receiving distributions are your responsibility.You may want to avoid making a substantial investment when the Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares.The Fund may produce capital gains even if it does not have income to distribute and performance has been poor. On the New Account Application Form, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS.If you are subject to backup withholding or you did not provide your correct taxpayer identification number, the IRS requires the Fund to withhold a percentage of any dividend and redemption proceeds.The current withholding rate is 28%.Early each year, the Fund will mail to you a statement setting forth the federal income tax information for all distributions made during the previous year.If you do not provide your taxpayer identification number, your account will be subject to backup withholding. The tax considerations described in this section do not apply to tax-deferred accounts or other non-taxable entities.Because each investor’s tax circumstances are unique, please consult with your tax adviser about your investment. This summary is not intended to be and should not be construed to be legal or tax advice.You should consult your own tax advisors to determine the tax consequences of owning the Fund’s shares. DISTRIBUTION OF SHARES Distributor:Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202, is the distributor for the shares of the Fund.The distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”).Shares of the Fund are offered on a continuous basis by the distributor.The Fund does not pay any distribution fees, however, the Fund’s adviser compensates the distributor out of it own assets, including its legitimate profits from Fund advisory fees. Householding:To reduce expenses, we mail only one copy of the prospectus and each annual and semi-annual report to those addresses shared by two or more accounts. If you wish to receive individual copies of these documents, please call the Fund at 1-866-329-CORE (2673) on days the Fund is open for business or contact your financial institution. We will begin sending you individual copies thirty days after receiving your request. 23 SHAREHOLDER SERVICES PLANS The Fund has adopted a shareholder services plan for each share class (collectively, the “Plans”) under which the Fund may incur expenses related to services provided to shareholders.Payments under each Plan are made to the adviser, which uses them to manage the provision of support services to shareholders of the applicable share class.The adviser may provide such services directly, or may arrange for such services to be provided by another entity that has a servicing relationship with one or more shareholders.The amount payable by each class under its Plan is 0.25% of its average daily net assets for the year.The Plans are compensation plans, which means that payments are made to the adviser regardless of its shareholder servicing expenses actually incurred.Therefore, payments under a Plan may exceed shareholder service expenses incurred pursuant to the Plan, and the adviser is permitted to retain the excess.However, payments under the Plans are operating expenses of the Fund that the adviser is obligated to pay under the Investment Management Agreement described above. 24 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you better understand the Fund’s financial performance for the past 5 years, or since commencement of operations.Certain information reflects results for a single Fund share.Total return represents the rate you would have earned (or lost) on an investment in Class I and Class Y shares of the Fund, assuming reinvestment of all dividends and distributions.The information has been audited by the independent registered public accounting firm, Cohen Fund Audit Services, Ltd., whose report, along with the Fund’s financial statements, is included in the Fund’s annual report, which is available upon request.The Fund commenced operations on February 7, 2005, after the reorganization of the Institutional Short-Term Government Bond Fund, a series of AmeriPrime Advisors Trust, into The Core Fund.Financial highlights presented below for periods prior to February 7, 2005, represent the financial performance of the Institutional Short-Term Government Bond Fund. THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD) CLASS I For the Year Ended December 31, 2009 For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 Net Asset Value, Beginning of Year $ Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments (a) ) Total from investment operations Distributions from: Net investment income ) Total distributions ) Net Asset Value, End of Year $ Total Return % Ratio/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fee waiver (Including interest expense) % Before fee waiver (Excluding interest expense) % After fee waiver (Including interest expense) % After fee waiver (Excluding interest expense) % Ratio of net investment income to average net assets: 25 Before fee waiver % After fee waiver % Portfolio turnover rate 71
